Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 19, 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of having a bicycle rental service that rents bicycles that use batteries.  
Using claim 1 as a representative example that is applicable to claims 19, 20, the abstract idea is defined by the elements of:
acquire remaining battery level information for a bicycle; 
identify a bicycle to rent based on the remaining battery level information; and 
present information of the 10bicycle identified 

The above limitations are reciting a process by which a bicycle is identified for renting by analyzing battery information.  The claimed process is claimed in the context of renting a bicycle and this is a concept that falls into the category of being a method of organizing human activities.  Economic concepts such as renting of items is a considered to be a commercial interaction and/or sales activity that places the claimed concept into the category of being a certain method of organizing human activities.
acquisition interface, the controller and the presentation interface.  
Claim 19 does not recite any additional elements but the abstract idea itself.  
Claim 20 recites a non-transitory computer readable medium that has a program for performing the steps that define the abstract idea.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to a mere instruction for one to practice the invention using a computing device (generic computer) with an interface where the computer is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f).  By reciting the interfaces and the controller, the claim is simply instructing one to practice the abstract idea by using a computer with an interface (inherent to all computing systems).  This does not amount to more than a mere instruction to implement the abstract idea on a computer connected via a network such as the Internet (the web) and that has an interface of some kind, all generically recited.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device and using a generically recited user interface to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility 
For claims 2, 3, the claimed input of the destination and the stopover along with the identification of the bicycle based on the input information is a further embellishment of the same abstract idea that was found for claim 1.  This is just further defining the process by which the bicycle is being identified for rent and is considered to be reciting part of the abstract idea of the claim.  The input interface and controller have been treated in the same manner as set forth for claim 1 with respect to the controller and the interfaces being an instruction for one to use a computing device to perform the steps that define the abstract idea.
For claim 4, determining if a destination correspond to a location where a power supply by radio waves can be used and identifying a bicycle based on a distance, is a further recitation to the same abstract idea of claim 1.  This is further defining the process by which the bicycle is being identified for rent.  The controller has been treated in the same manner that was set forth for claim 1.
For claim 5, the claimed situation of determining that no bicycle can be rented and acquiring information about batter levels at a second facility, identifying a bicycle at the second facility, and providing an instruction to travel to the second facility as claimed, are considered to be further recitations to the same abstract idea of claim 1.  This is further defining the process by which the bicycle is being identified for rent and is placing the claimed subject matter into the category of being a certain method of organizing human activities.  The claimed controller and interfaces have been treated in the same manner that was set forth for claim 1.

For claim 7, the claimed power transmission interface and ability to power a battery by radio waves is reciting the use of wireless charging in the manner it is designed to be used and in its ordinary capacity.  Adding this limitation to the abstract idea does not provide for integration at the 2nd prong or significantly more at step 2B.  See MPEP 2106.05(f)(2).  The power transmission interface and ability to charge a battery is being claimed in its ordinary capacity and does not render the claims as eligible.
For claims 8-12, the determining if a user is authorized to receive power transmission and configuring the interface to transmit power upon authorization is reciting more about the abstract idea as far as authorizing a user for a service such as charging a bicycle battery.  The measuring of the power consumed is measuring how much charge has occurred.  This is reciting more about the same abstract idea of claim 1 and can be construed as broadly reciting the authorizing of the charging of a bicycle battery.  The controllers and interface has been treated in the same manner that was set forth in claim 1 for the controller and the interfaces of claim 1.
For claim 13, the identification of a plurality of bicycles with remaining battery levels equal or greater than a threshold and presenting the results in descending order is considered to be part of the abstract idea of the claims.  This is just reciting more 
For claims 14, 15, the acquiring information related to the bicycles and presenting the information is a further embellishment of the same abstract idea of claim 1.  This is also just providing more information to a potential renter as was the case in claim 13.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgal et al. (20100228405).
For claim 16, Morgal discloses a bike rental system that rents battery operated bikes. See paragraph 227 for disclosure to the bike having a battery and for disclosure to a controller on the bike wirelessly transmitting the remaining battery level to a management apparatus (the central computer disclosed in paragraph 227).  The parking facility is disclosed in figure 1 as an example.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 6, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (6941197) in view of Morgal et al. (20100228405).  
For claims 1, 19, 20, Murakami teaches a system and method for monitoring the charge of a battery for a vehicle.  While Murakami does not teach a bicycle, the claim scope is limited to the management system that is receiving information and making a selection based on battery levels.  The claim scope does not including the bike so the recitation to the bicycle is not given patentable weight and is akin to the intended use of the claimed functions.  Murakami discloses that an acquisition interface that is configured to acquire a remaining battery level, see column 6, lines 59-67 and column 8, lines 5-15.  Disclosed is that a vehicle is selected for the user to rent based on the remaining battery charge.  Column 9, lines 59-61 discloses that the selected vehicle is displayed to the user.  This satisfies the claimed interface to present information of the selection by the controller.  The claimed receipt of battery level information, selection of a transportation vehicle based on the battery levels, and displays the selection to the user is fully disclosed by Murakami.  The fact that the claim recites “in a bicycle rental service” or “used in a bicycle rental service” is reciting the intended use of the system and is not interpreted as claiming the bicycle as part of the claimed system.  However, 
For claims 2, 3, see column 7, lines 16-25 where it is disclosed that a user enters destination information using a keyboard, touchscreen, etc..  The selection of the vehicle is disclosed as being based on the destination in column 8, lines 5-15.  Vehicle selection (akin to the claimed bicycle selection) is made based on state of charge and user destination.  In column 7, lines 38-42 it is disclosed that entered trip information includes side excursions (satisfies by the stopover information of Murakami) that are also being used in the selection step.  This satisfies what is claimed.  Murakami teaches the destination being separate from side trips such as side excursions or stopovers.
For claim 5, see column 10, lines 37-41 where it is disclosed that if there is no vehicle at the location can satisfy a given request because of battery levels, a second parking facility is checked to see if they have a vehicle that is able to satisfy the needs of the requestor.  This satisfies the claimed acquisition of battery level information, from 
Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.

For claim 6, see column 9, lines 56-end where it is disclosed that if no vehicle is able to satisfy the user request (insufficient battery levels), then the user is given a message regarding a wait time and are asked if they would like to wait.  This is considered to satisfy the claimed “instruction to wait”. As was set forth for claim 5, the claimed instruction and what it is telling a user to do is non-functional descriptive material that is akin to printed matter.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgal et al. (20100228405) in view of Murakami et al. (6941197).
For claim 17, Morgal discloses that the bike has an input interface, see figure 3 that shows the electronic/computing device that is attached to the handlebars of the bike.  This satisfies the claimed interface.  With respect to the claimed change of destination, the examiner notes that there is no initial destination claimed so the inputting of a change of destination is considered to be the inputting of a destination in a generic sense.  
Not disclosed is that the controller is configured to determine the battery level is sufficient based on location and destination information.
Murakami teaches an electric vehicle renting and sharing system that monitors the level of charge for the batteries of the electric vehicles.  This reference is analogous to that of Morgal because both are directed to sharing and renting of electric vehicles.  Murakami teaches that the system is able to determine if a battery has a sufficient charge to accomplish a trip for a user based on destination information and the location 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Morgal with the ability to have a user enter a destination and determine if the bike has sufficient charge to make the trip, as taught by Murakami.  This would yield the desirable result of determining if the vehicle can make it to the destination based on the current state of charge for the battery of the bike.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgal in view of Murakami et al. (6941197) and further in view of Taguchi (20110032110).
For claim 18, not disclosed is that the interface is able to send information related to a facility where a supply of power can be found.  Taguchi teaches a system and method for determining a charging station that is closest to a user.  See claim 17 where it is determined that the battery does not have sufficient power for a trip and the closest charging station is identified for the user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Morgal with the ability to determine a closest charging station when it is determined that there is no enough charge in the battery for a trip.  This yields the predictable result of allowing the user to find a charging station to charge the battery of the vehicle.  

s 7, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (6941197) in view of Morgal et al. (20100228405) and further in view of Shin et al. (20110286374).  
For claims 7, 12, not disclosed in the combined prior art is that the power to the battery is provided by radio waves.  The applicant claims that the controller is configured to transfer power by radio waves to batteries that have a battery level that is less than a threshold, and for batteries that have a battery level above the threshold.  This is claiming that the controller can provide power by radio waves for batteries below and above the threshold. 
Shin teaches the wireless charging of devices such as an electric bicycle or another type of mobile device, see paragraph 025.  Disclosed is that the power to charge a battery is provided by radio waves.  This is teaching a well-known manner by which batteries can be wirelessly charged.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Murakami with the further ability of being able to charge the batteries for the bicycles (provided in view of Morgal) by using radio waves, so that the charging can be accomplished in a wireless manner.  It does not appear to involve more than ordinary skill in the art for one to choose a battery charging process that is already known in the art as this is just choosing an option from a finite number of known options for charging batteries.  Charging batteries via radio waves is known in the art and would have been obvious to provide to Murakami, for all bicycles including ones that are over or below a given charge threshold.
.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (6941197) in view of Morgal et al. (20100228405) and further in view of Kumagai JP2013015919 (published 2013).
For claim 13, Murakami discloses the use of a threshold for battery levels as claimed, see column 8, lines 36-43.  Not disclosed is that the interface is able to present the bicycles in descending order based on the charge of the batteries.  
Kumagai teaches a bike renting system that presents available bicycles to a user for rent and allows them to select a bicycle to rent.  On page 5 of the provided copy of the JP patent document, it is disclosed that a list of bicycles is provided to the user and can be sorted in order of descending charge amount for the battery.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Murakami with the further ability of allowing vehicles to be selected 
For claims 14, 15, Murakami teaches that data such as remaining battery level is received, see column 21, line 63 to column 22, line 8.  Also see column 8, lines 5-15 where it is disclosed that information is received such as state of charge, location, parking state, trip time and other trip information.  This satisfies what is claimed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boss et al. (20170146354), Kondo et al. (6181991), Kocher (20110074350), Nakai et al. (6618650), and Morgal et al. (20100280700) disclose electrical vehicle renting and selecting a vehicle based on the charge for a battery.  These references are considered to be relevant to the claimed invention for this reason.
Moravick et al. (20160311334), Le Gars et al. (20070158949), and Kokubo et al. (6157315) teach renting electric vehicles including bicycles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS W RUHL/           Primary Examiner, Art Unit 3687